DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 4/27/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 and 10-11 have been amended.
Claims 4-6 and 12-14 have been cancelled.
Claim 1-3, 7-11and 15-16  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0007]) that radiologists are tasked with interpreting medical images and making interpretation reports (medical documents). However, radiologists need to carefully interpret medical images and input all findings obtained from medical images, and therefore the burden on the radiologist who creates and interpretation report (medical document) is large. So a need exists to organize these human interactions in order to reduce the burden on radiologists by supporting the creation of medical documents using the steps of “acquiring analysis results, preforming image processing, creating medical documents, displaying medical documents, determining input of keywords indicating findings, creating new medical documents,” etc.  Applicant’s apparatus/method/computer readable medium supports the creation of medical documents and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Rejection
Claims 1-3, 7-11 and 15-16 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 10 and 11 is/are directed to the abstract idea of “supporting the creation of medical documents,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-3, 7-11 and 15-16 recite an abstract idea.
Claim(s) 1, 10 and 11 is/are directed to the abstract idea of “supporting the creation of medical documents,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-3, 7-11 and 15-16 recite an abstract idea.
The claim(s) recite(s) in part, apparatus/method/computer readable medium for performing the steps of “acquiring analysis results, preforming image processing, creating medical documents, displaying medical documents, determining input of keywords indicating findings, creating new medical documents,” etc., that is “supporting the creation of medical documents,” etc. The limitation of “acquiring analysis results, preforming image processing, creating medical documents, displaying medical documents, determining input of keywords indicating findings, creating new medical documents,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “acquiring analysis results, preforming image processing, creating medical documents, displaying medical documents, determining input of keywords indicating findings, creating new medical documents,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-3, 7-11 and 15-16 recite an abstract idea. 
The claim(s) recite(s) in part, apparatus/method/computer readable medium for performing the steps of “acquiring analysis results, preforming image processing, creating medical documents, displaying medical documents, determining input of keywords indicating findings, creating new medical documents,” etc., that is “supporting the creation of medical documents,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-3, 7-11 and 15-16 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. imaging apparatuses, workstations, networks, modalities, computers, displays (Applicant’s Specification [0028]-[0032]), etc.) to perform steps of “acquiring analysis results, preforming image processing, creating medical documents, displaying medical documents, determining input of keywords indicating findings, creating new medical documents,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. imaging apparatuses, workstations, networks, modalities, computers, displays, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. imaging apparatuses, workstations, networks, modalities, computers, displays, etc.). At paragraph(s) [0028]-[0032], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “imaging apparatuses, workstations, networks, modalities, computers, displays,” etc. to perform the functions of “acquiring analysis results, preforming image processing, creating medical documents, displaying medical documents, determining input of keywords indicating findings, creating new medical documents,” etc. The recited “imaging apparatuses, workstations, networks, modalities, computers, displays,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-3, 7-11 and 15-16 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 2-3, 7-9 and 15-16 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-3, 7-9 and 15-16 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-3, 7-9 and 15-16 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US 2010/0189366), in view of Steigauf et al. (US 2018/0204325).

CLAIM 1  
As per claim 1, Iizuka et al. disclose: 
a processor (Iizuka et al., [0061] central processing unit (CPC)) configured to:
acquire an analysis result of a medical image (Iizuka et al., [0047] diagnosis support apparatus 10, [0084] an interpretation report creation function, creating an interpretation report, [0123] information comparing unit 102, finding selection/alignment unit 104) 
create a medical document relevant to the medical image based on the keyword and the analysis result (Iizuka et al., [0016] creates a tentative report model by using an image and the lesion feature amount data of the image and displaying the model on the screen)
display the medical document (Iizuka et al., Figure 7, Figure 8, Figure 9, Figure 10 60 Interpretation Terminal, [0061] central processing unit (CPC), [0082]-[0084] the interpretation terminal 60 includes a medical image display function for reaching out an image…an interpretation report creation function of displaying an interpretation report creation window and creating an interpretation report)
determine whether or not a keyword indicating findings based on a displayed medical image with respect to the displayed medical document is input (Iizuka et al., [0017] An interpretation doctor inputs keywords…based on the feature amount data of automatically detected lesion candidates) 
in a case in which the keyword is input, create a new medical document based on and including the keyword, the modified medical image, and the contents included in the displayed medical document, and in a case in which the keyword is not input, end the process (Iizuka et al., [0016] creates a tentative report model by using an image and the lesion feature amount data of the image and displaying the model on the screen, [0017] An interpretation doctor inputs keywords…based on the feature amount data of automatically detected lesion candidates, [0053] In a case where an interpretation report using a keyword is newly created…the newly created interpretation report is displayed in the creation region 42, [0061] central processing unit (CPC), [0082]-[0084] the interpretation terminal 60 includes a medical image display function for reaching out an image…an interpretation report creation function of displaying an interpretation report creation window and creating an interpretation report).


Iizuka et al. fail to expressly disclose:
perform image processing to modify the medical image based on analysis result of the medical image.


However, Steigauf et al. teach:
perform image processing to modify the medical image based on analysis result of the medical image (Steigauf et al., Figure 2, Figure 3, [0004], [0005]).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “perform image processing to modify the medical image based on analysis result of the medical image”, etc. as taught by Steigauf et al. within the apparatus as taught by the Iizuka et al. with the motivation of providing accurate and detailed results of machine detected objects (Steigauf et al., [0036]).

CLAIM 2   
As per claim 2, Iizuka et al. and Steigauf et al.
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the processor is further configured to acquire the analysis result by analyzing the medical image (Iizuka et al., Figure 2, Figure 3, Figure 4 S11 Acquire Image Data of Target Area, [0061] central processing unit (CPC), [0082] The PACS 50 is a system for electronically storing, searching for, and communicating medical images captured by the medical imaging apparatus 40, and includes a medical image database 3).


CLAIM 3   
As per claim 3, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the analysis result includes contents indicating findings based on the medical image (Iizuka et al., [0017] An interpretation doctor inputs keywords…based on the feature amount data of automatically detected lesion candidates, [0061] central processing unit (CPC), [0084] an interpretation report creation function, creating an interpretation report, [0123] information comparing unit 102, finding selection/alignment unit 104).


Examiner Note: Although Iizuka et al. does recite disadvantages of using keyword to search past interpretation reports, this does not teach away from the use of keywords in the claim.

CLAIM 7   
As per claim 7, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the medical document is an interpretation report on the medical image (Iizuka et al., [0006] interpretation report, [0155]-[0157], [0158] the finding candidate sentences B1 to Bm created by the finding revision unit 106 are transmitted to the interpretation terminal 60).


CLAIM 8    
As per claim 8, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the medical document includes a link to the medical image (Iizuka et al., [0006] browser application….outputs a medical imaging report to the display port, [0042] the input actions may correspond to any functionality of the computing device, such as browser functionality, underlying web functionality, etc.).


CLAIM 15    
As per claim 15, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the analysis result of the medical image is acquired by machine learning (Steigauf et al. , Figure 3, Figure 6, [0002] machine learning).


The obviousness of combining the teachings of Steigauf et al. with the apparatus as taught by Iizuka et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 16    
As per claim 16, Iizuka et al. and Steigauf et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the medical document relevant to the medical image based on and including the keyword and the analysis result is created using a neural network (Steigauf et al. , [0002] neural networks, [0017] neural networks).


The obviousness of combining the teachings of Steigauf et al. with the apparatus as taught by Iizuka et al. is discussed in the rejection of claim 1, and incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (US 2010/0189366), in view of Steigauf et al. (US 2018/0204325), further in view of Rahmes et al. (US 2017/0212603).

CLAIM 9   
As per claim 9, Iizuka et al. and Steigauf et al. teaches the apparatus of claim 1 and further disclose the limitations of:
the processor (Iizuka et al., [0061] central processing unit (CPC)).


Iizuka et al. and Steigauf et al. fail to expressly disclose:
is further configured to receive an input of a keyword of voice indicating the findings and converts the keyword of the voice into text.


However, Rahmes et al. teach:
is further configured to receive an input of a keyword of voice indicating the findings and converts the keyword of the voice into text (Rahmes et al., [0030] microphone for voice input purposes, [0044] input device 330 include starting an audio recording that will be converted to text using voice recognition software).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “is further configured to receive an input of a keyword of voice indicating the findings and converts the keyword of the voice into text,” etc. as taught by Rahmes et al. within the apparatus as taught by the Iizuka et al. an Steigauf et al. with the motivation of providing input capability (Rahmes et al., [0006]).

CLAIM 10 
As per claim 10, claim 10 is directed to a method. Claim 10 recites the same or similar limitations as those addressed above for claims 1-3, 7-9 and 15-16. Claim 10 is therefore rejected for the same reasons set forth above for claims 1-3, 7-9 and 15-16.

CLAIM 11 
As per claim 11, claim 11 is directed to a computer readable medium. Claim 11 recites the same or similar limitations as those addressed above for claims 1-3, 7-9 and 15-16. Claim 11 is therefore rejected for the same reasons set forth above for claims 1-3, 7-9 and 15-16.

Response to Arguments
Applicant’s arguments filed 4/27/2022 with respect to claims 1-3, 7-11and 15-16 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 4/27/2022.
Applicant’s arguments filed on 4/27/2022 with respect to claims 1-3, 7-11and 15-16 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Iizuka et al. and Steigauf et al. do not render obvious the present invention because Iizuka et al. and Steigauf et al. do not disclose “create a new medical document based on and including the keyword, the modified medical image, and the contents included in the displayed medical document, and in a case in which the keyword is not input, end the process,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1, 3 and 10-11 at the present time. The Examiner notes that the amended and limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Iizuka et al. and Steigauf et al. to the amended limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action.  
Transformation of Image Data 
Applicant’s “imaging apparatuses, workstations, networks, modalities, computers, displays” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things for the reasons explained in the 101 rejection above. Applicant’s “imaging apparatuses, workstations, networks, modalities, computers, displays” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive. 
Significantly More
Further, the Examiner is not persuaded that “acquiring analysis results, preforming image processing, creating medical documents, displaying medical documents, determining input of keywords indicating findings, creating new medical documents,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0028]-[0032] describing generic computer components (i.e. “imaging apparatuses, workstations, networks, modalities, computers, displays”, etc.). And considered as an ordered combination, the computer components of Applicant’s system/method/apparatus/computer readable medium add nothing that is not already present when the steps are considered separately. Applicant’s argument is not persuasive.
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “acquiring analysis results, preforming image processing, creating medical documents, displaying medical documents, determining input of keywords indicating findings, creating new medical documents,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/method/apparatus/computer readable medium does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.
Processing Data is an Abstract Idea
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626